Citation Nr: 1332704	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected status post pinning for fractured hamate bone of the right hand. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from August 2010 to July 2011.  The Board notes that according to the Veteran's DD 214 he had additional active prior service of 4 months.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The August 2012 rating decision granted the Veteran service connection for status post pinning for fractured hamate bone of the right hand and assigned a noncompensable rating effective August 16, 2011; the Veteran was also granted service connection for low back strain with an initial 10 percent disability rating effective August 16, 2011, and eczema with a noncompensable rating effective August 16, 2011.  A November 2012 Decision Review Officer (DRO) rating decision granted earlier effective dates of August 1, 2011, for all of the Veteran's service-connected conditions.  

The Board notes that while the Veteran originally filed his September 2012 notice of disagreement (NOD) on the initial ratings assigned for his service-connected status post pinning for fractured hamate bone of the right hand and his service-connected low back strain, he filed his November 2012 VA-9 Substantive Appeal only on the initial rating assigned for his service-connected status post pinning for fractured hamate bone of the right hand; thus, the issue of entitlement to a higher initial rating for the service-connected low back strain is not before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that a remand is warranted.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).
 
A remand is warranted in order to afford the Veteran a new VA examination for his service-connected status post pinning for fractured hamate bone of the right hand.  His last VA examination for his service-connected status post pinning for fractured hamate bone of the right hand was in September 2011.  In an April 2013 statement by the Veteran's representative it was noted that in an April 2013 conversation the Veteran reported that he had limited range of motion, pain, and weakness, especially, with gripping; it was also noted that there could be nerve damage.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected status post pinning for fractured hamate bone of the right hand.

In addition, the Board notes that in a March 2013 statement it was noted that the Veteran had 55 training days in 2012 for Military Drill Pay.  Thus, the Board finds that while on remand the RO should obtain all outstanding private and VA treatment records, including any outstanding service treatment records from his reserve service.   The RO should also determine all periods of active duty military service. 

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain any outstanding, pertinent VA or private treatment records.  

2.  The RO should obtain any outstanding service treatment records; specifically, from any reserve service.  If there are no additional service medical records it should be so stated in a VA memorandum.  The RO should also determine all of the Veteran's periods of active duty service. 

3.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his status post pinning for fractured hamate bone of the right hand.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After a careful review of the Veteran's claims file the VA examiner must discuss the current nature and severity of the Veteran's status post pinning for fractured hamate bone of the right hand.  The VA examiner must discuss any limited range of motion and any neurological manifestations associated with his status post pinning for fractured hamate bone of the right hand.  

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


